Title: To Benjamin Franklin from John Emery, 17 April 1779
From: Emery, John
To: Franklin, Benjamin


Sir
Bilbao 17 Aprl. 1779
I yesterday recd. the Inclosed Letter from Capt. Sargent Ingersoll of the Saucy Jack, Cutter belonging to Mr. Nat Tracy of Newberry Port & myself— by the Capt. Declaration his Vessell Was taken too Nigh the Shore to be a legal prize & Genl. Oriley gives the Capt hopes of recovering her again, tho from the Spirited manner in which the court of Spain have made demands of this sort I confess I have no great hopes myself, yet would not Neglect aney Opportunity of saving my own & partners Intrest should it be convenient to your Honor to mention the affair to the count de Arranda. Perhaps she may be recovred. I expect to Embark onboard Cap. St Barbe for Newberry Port Next week & shall leave this affair in the hands of Messr. Gardoquis who will also write you on the Subject, aney assistance you may think proper to afford them will be ever gratefully acknowledged by Sir Your Most Obt. HI. Servt.
Jno Emery

The prize mentiond was the Fly Cap Penny beloning to Pool which arrived safe & Sold.Honble. Benjamin Franklin Esqr.
 
Notation: Emery Jn. April 17. 1779.
